*373Tbe opinion of the court was delivered by
Lowrie, C. J.
It seems to us that the District Court had a real cause before them which they ought to have decided. 'We think also that this company is subject to the state tax imposed by law on such corporations generally. And in assessing the tax no difference can be made between dividends actually paid to the stockholders, and stock dividends, which are profits added to the stock of each corporator.
We think that the defendants fall within the class of “ companies incorporated by or under any law of this Commonwealth,” mentioned in the tax law of 29th April, 1844.
True, the defendants had an existence in the state of Ohio, and with their present name, independently of any legislation here. But still so far as it is a corporation living, acting, and existing in this state, it is a creature of our law. It is by virtue of our law that that company of individuals is recognised under that corporate name in our state, and by our law it obtains the corporate functions and privileges which it exercises here, and to our law it is responsible for the exercise of them. As a corporation it does not stand before our law, and for all purposes as the identical company that existed under the same name by the law of Ohio. So far as it has existence as a railroad company in our state, it is a company incorporated by our law, and subject to the same taxes as other like companies, and on plain principles of justice it ought to be so regarded. The reservation of the power of taxation in the creative law, is simply a precautionary expression, inserted to exclude an implication that there should be no liability to taxation.
Judgment reversed, and judgment for the plaintiff for the sum of five thousand three hundred and forty dollars, and thirty cents, with interest from July 1st, 1855, and costs.